Exhibit 10.58

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), effective as
of June 15, 2020 (the “Effective Date”), is by and between CYTODYN INC., a
Delaware corporation (the “Company”) and Nitya G. Ray (the “Executive”).

W I T N E S E T H:

WHEREAS, Executive and the Company previously entered into an Employment
Agreement, dated December 22, 2018 (the “Original Agreement”); and

WHEREAS, Executive and the Company desire to amend and restate the Original
Agreement to reflect the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

ARTICLE 1

EMPLOYMENT; TERMINATION OF PRIOR AGREEMENT; TERM OF AGREEMENT

Section 1.1    Employment and Acceptance. During the Term (as defined in
Section 1.2), the Company shall employ the Executive, and the Executive shall
accept such employment and serve the Company, in each case, subject to the terms
and conditions of this Agreement.

Section 1.2    Term. The employment relationship hereunder shall be for the
period (such period of the employment relationship shall be referred to herein
as the “Term”) commencing on the Effective Date and ending upon the Executive’s
employment hereunder by either party hereto pursuant to the terms of
Section 4.1, Section 4.2, Section 4.3 or Section 4.4. In the event that the
Executive’s employment with the Company terminates, the Company’s obligation to
continue to pay, after the Termination Date (as defined in Section 4.3(b)), Base
Salary (as defined in Section 3.1(a)), Annual Bonus (as defined in
Section 3.1(b)) and other unaccrued benefits shall terminate except as may be
provided for in ARTICLE 4.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

TITLE; DUTIES AND OBLIGATIONS; LOCATION

Section 2.1    Title. The Company shall employ the Executive to render exclusive
and full-time services to the Company. The Executive shall serve in the capacity
Chief Technology Officer – Head of Process Sciences, Manufacturing & Supply
Chain.

Section 2.2    Duties. Subject to the direction and authority of the Board of
Directors of the Company (the ”Board”), the Executive shall have direct
responsibility for the day to day management and advancement of the Company’s
biologic manufacturing activities, including responsibility for all Chemistry
and Manufacturing Control (“CMC”) processes of PRO 140, including, without
limitation, managing consultants of the Company with respect to CMC-related
issues. In addition, the Executive will advise the Chief Executive Officer
(“CEO”) of the Company on all tactical and strategic issues related to CMC
matters. The Executive shall report to, and be subject to the lawful direction
of, the CEO. The Executive agrees to perform to the best of his ability,
experience, and talent those acts and duties, consistent with the position of
Chief Technology Officer – Head of Process Sciences, Manufacturing & Supply
Chain as the CEO shall from time to time direct. During the Term, the Executive
also shall serve in such other Executive-level positions or capacities as may,
from time to time, be reasonably requested by the CEO.

Section 2.3    Compliance with Policies, etc. During the Term, the Executive
shall be bound by, and comply fully with, all of the Company’s policies and
procedures for officers, directors and/or employees in place from time to time,
including, but not limited to, all terms and conditions set forth in the
Company’s employee handbook, if any, compliance manual, codes of conduct and any
other memoranda and communications applicable to the Executive pertaining to the
policies, procedures, rules and regulations, as currently in effect and as may
be amended from time to time. These policies and procedures include, among other
things and without limitation, the Executive’s obligations to comply with the
Company’s rules regarding confidential and proprietary information and trade
secrets.

Section 2.    Time Commitment. During the Term, the Executive shall use his best
efforts to promote the interests of the Company (including its subsidiaries and
other Affiliates (as defined below)) and shall devote substantially all of his
business time, ability and attention to the performance of his duties for the
Company and shall not, directly or indirectly, render any

 

2



--------------------------------------------------------------------------------

services to any other person or organization, whether for compensation or
otherwise, except with the CEO’s prior written consent, provided that the
foregoing shall not prevent the Executive from (i) participating in charitable,
civic, educational, professional, community or industry affairs, (ii) managing
the Executive’s passive personal investments and affairs, or (iii) serving on
the board of directors (or similar governing bodies) of not more than two
(2) other corporations (or other business entities) that are not competitors of
the Company, its subsidiaries or any of its other Affiliates (as determined by
the Board), so long as, in each case, such activities individually or in the
aggregate do not materially interfere or conflict with the Executive’s duties
hereunder or create a potential business or fiduciary conflict (in each case, as
determined by the CEO). As used in this Agreement, “Affiliate” of any individual
or entity means any other individual or entity that directly or individual
controls, is controlled by, or is under common control with, the individual or
entity.

Section 2.5    Location. The Executive’s principal place of business for the
performance of his duties under this Agreement shall be at the principal
executive office of the Company (currently located in Vancouver, Washington),
provided it is agreed that Executive may work remotely from East Hanover, New
Jersey. Notwithstanding, the foregoing, the Executive shall be required to
travel as necessary to perform his duties hereunder.

ARTICLE 3

COMPENSATION AND BENEFITS; EXPENSES

Section 3.1    Compensation and Benefits. For all services rendered by the
Executive in any capacity during the Term (including, without limitation,
serving as an officer, director or member of any committee of the Company or any
of its subsidiaries or other Affiliates), the Executive shall be compensated
(subject, in each case, to the provisions of ARTICLE 4 below), as determined by
the Compensation Committee, as follows:

(a)    Base Salary. During the Term, the Company shall pay the Executive a base
salary (the “Base Salary”) approved by the Compensation Committee of the Board
(the ”Compensation Committee”), which shall be subject to customary withholdings
and authorized deductions and be payable in equal installments in accordance
with the Company’s customary payroll practices in place from time to time. The
Executive’s Base Salary shall be subject to periodic adjustments as determined
by the Compensation Committee. As used in this Agreement, the term “Base Salary”
shall refer to Base Salary as may be adjusted from time to time, but shall not
be reduced to an annualized rate below $335,000. As used in this Agreement, the
term “Base Salary” shall refer to Base Salary as may be adjusted from time to
time.

 

3



--------------------------------------------------------------------------------

(b)    Annual Bonus. For each fiscal year ending during the Term (beginning with
the fiscal year ending May 31, 2020, the Executive shall be eligible to receive
an annual bonus (the “Annual Bonus”) with a target amount equal to fifty percent
(50%) of the Base Salary earned by the Executive for such fiscal year (the
“Target Annual Bonus”). The actual amount of each Annual Bonus will be based
upon the level of achievement of the Company’s corporate objectives and the
Executive’s individual objectives established by the Compensation Committee for
the fiscal year with respect to which such Annual Bonus relates. The level of
achievement of the corporate objectives and the Executive’s individual
performance objectives for any fiscal year shall be determined by the
Compensation Committee. Each Annual Bonus for a fiscal year, to the extent
earned, will be paid in a lump sum at a time determined by the Company, but in
no event later than March 15 of the calendar year immediately following the year
in which such Annual Bonus was earned. Each Annual Bonus shall be payable, as
determined by the Compensation Committee, either in cash, in full, or fifty
percent (50%) in cash and (50%) in unrestricted shares under (and as defined in)
the Company’s 2012 Equity Incentive Plan (as it may be amended from time to
time, the ”2012 Plan”), or any successor equity compensation plan as may be in
place from time to time (collectively with the 2012 Plan, the “Plan”), subject
to the availability of shares under the Plan. The Annual Bonus shall not be
deemed earned until the date that it is paid. Accordingly, in order for the
Executive to receive an Annual Bonus, the Executive must be actively employed by
the Company at the time of such payment.

(c)    Equity Compensation. During the Term, subject to the terms and conditions
established within the Plan and separate Award Agreements (as defined in the
Plan), the Executive shall be eligible to receive from time to time additional
Options, Stock Appreciation Rights, Restricted Awards or Other Stock-Based
Awards (as such capitalized terms are defined in the Plan), in amounts, if any,
as determined by the Compensation Committee.

(d)    Benefit Plans. The Executive shall be entitled to participate in all
employee benefit plans and programs (excluding severance plans, if any)
generally made available by the Company to senior leadership of the Company, to
the extent permissible under the general terms and provisions of such plans or
programs and in accordance with the

 

4



--------------------------------------------------------------------------------

provisions thereof. The Company may amend, modify or rescind any employee
benefit plan or program and/or change employee contribution amounts to benefit
costs without notice in its discretion.

(e)    Paid Vacation. The Executive shall be entitled to paid vacation days in
accordance with the Company’s vacation policies in effect from time to time for
its senior management.

Section 3.2    Expense Reimbursement. The Company shall reimburse the Executive
during the Term, in accordance with the Company’s expense reimbursement policies
in place from time, for all reasonable out-of-pocket business expenses incurred
by the Executive in the performance of his duties hereunder. In order to receive
such reimbursement, the Executive shall furnish to the Company documentary
evidence of each such expense in the form required to comply with the Company’s
policies in place from time to time.

ARTICLE 4

TERMINATION OF EMPLOYMENT

Section 4.1    Termination Without Cause.

(a)    The Company may terminate the Executive’s employment hereunder at any
time without Cause (other than by reason of death or Disability) upon written
notice to the Executive.

(b)    As used in this Agreement, “Cause” means: (i) a material act, or act of
fraud, committed by the Executive that is intended to result in the Executive’s
personal enrichment to the detriment or at the expense of the Company or any of
its Affiliates; (ii) the Executive is convicted of a felony; (iii) willful and
continued failure by the Executive to perform the duties or obligations
reasonably assigned to the Executive by the Board from time to time, which
failure is not cured upon ten (10) days prior written notice (unless such
failure is not susceptible to cure, as determined in the reasonable discretion
of the Board); or (iv) the Executive materially violates either of the Covenants
Agreements (as defined in Section 5.1 below).

 

5



--------------------------------------------------------------------------------

(c)    If the Executive’s employment is terminated pursuant to Section 4.1(a),
the Executive shall, in full discharge of all of the Company’s obligations to
the Executive, be entitled to receive, and the Company’s sole obligation to the
Executive under this Agreement or otherwise shall be to pay or provide to the
Executive, the following:

(i) the Accrued Obligations (as defined in Section 4.3(b)); and

(ii) subject to Section 4.5 and Section 4.6, a severance (the “Severance
Payments”) to be paid to Executive as follows: (A) a lump sum payment equal to
six (6) month’s of Executive’s Base Salary at the rate in effect immediately
prior to the Termination Date (less applicable withholdings and authorized
deductions) on the sixtieth (60th) day following the Termination Date (or the
next business day thereafter, but in no event later that March 15th of the
calendar year immediately following the Ter1mination Date); and (B) payments
equal to six (6) months of Executive’s Base Salary at the rate in effect
immediately prior to the Termination Date (less applicable withholdings and
authorized deductions) to be paid in regular installments corresponding with the
Company’s regular payroll schedule, and commencing on the first regular payroll
date following the date that is one hundred and eighty (180) days after the
Termination Date.

Notwithstanding the foregoing, in no event shall the Severance Payments to which
the Executive is entitled hereunder exceed two times the lesser of (x) the sum
of the Executive’s annualized compensation based upon the Executive’s annual
salary in the year preceding the year in which the Executive’s employment is
terminated (adjusted for any increase during that year that was expected to
continue indefinitely if the Executive’s employment had not terminated) or
(y) the applicable dollar limit under Section 401(a)(17) of the Internal Revenue
Code for the calendar year in which the Executive’s employment is terminated.

(d)    Notwithstanding anything in Section 4.1(c) to the contrary, the Severance
Payments may be made, as determined by the Compensation Committee, in whole or
in part through the issuance of shares of the Company’s common stock, in each
case with a Fair Market Value (as defined in the Plan) equal to the amount to be
paid on the applicable date.

(e)    Unless the award agreement specifically provides otherwise, all stock
options and other awards that the Executive has been granted under the Plan as
of the date of this Agreement shall vest and, in the case of stock options or
like awards, become exercisable, to the extent not already vested and (if
applicable) exercisable, on the Termination Date, and (if applicable) shall
remain exercisable following termination to the extent provided in the award
agreement for such award.

 

6



--------------------------------------------------------------------------------

Section 4.2    Termination Without Cause or for Good Reason Within 12 Months
Following a Change in Control.

(a)    Provided that the Executive has completed 180 days of full-time
continuous employment with the Company, if, within twelve (12) months following
the occurrence of a Change in Control of the Company (as defined below), the
Executive’s employment hereunder is terminated without Cause (other than by
reason of death or Disability) or the Executive resigns for Good Reason, the
provisions of this Section 4.2 shall control instead of the provisions of
Section 4.1.

(b)    As used in this Agreement, “Change in Control” means

(i) Any one person or entity, or more than one person or entity acting as a
group (as defined in Treasury Regulation Section 1.409A-3), acquires ownership
of stock of the Company that, together with stock previously held by the
acquiror, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s stock. If any one person or entity,
or more than one person or entity acting as a group, is considered to own more
than fifty percent (50%) of the total fair market value or total voting power of
the Company’s stock, the acquisition of additional stock by the same person or
entity or persons or entities acting as a group does not cause a Change in
Control. An increase in the percentage of stock owned by any one person or
entity, or persons or entities acting as a group, as a result of a transaction
in which the Company acquires its stock in exchange for property, is treated as
an acquisition of stock; or

(ii) A majority of the members of the Company’s Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of
appointment or election; or

(iii) Any one person or entity, or more than one person or entity acting as a
group, acquires (or has acquired during the twelve (12) month period ending on
the date of the most recent acquisition by that person or entity or persons or
entities acting as a group) assets from the Company that have a total gross fair
market value equal to at least forty percent (40%) of the total gross fair
market value of all the Company’s assets immediately prior to the acquisition or
acquisitions. Gross fair market value means the value of the Company’s assets,
or the value of the assets being disposed of, without regard to any liabilities
associated with these assets. Notwithstanding anything in this clause (iii) to
the contrary, in no event shall a license of (or other similar transfer of
rights in) leronlimab be a change in the ownership of a substantial portion of
the Company’s assets

 

7



--------------------------------------------------------------------------------

In determining whether a Change in Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership. The stock underlying a vested
option is treated as owned by the individual who holds the vested option, and
the stock underlying an unvested option is not treated as owned by the
individual who holds the unvested option.

(c)    As used in this Agreement, “Good Reason” means the occurrence of any of
the following: (1) a material breach by the Company of the terms of this
Agreement; (2) a material reduction in the Executive’s Base Salary unless the
reduction is generally applicable to substantially all similarly situated
Company employees or is otherwise offset economically by increases in other
compensation or replacement plans or programs; (3) a material diminution in the
Executive’s authority, duties or responsibilities; or (4) a relocation by the
Company of the Executive’s principal place of business for the performance of
his duties under this Agreement to a location that is anywhere outside of a
50-mile radius of East Hanover, New Jersey; provided, however, that the
Executive must notify the Company within ninety (90) days of the occurrence of
any of the foregoing conditions that he considers it to be a “Good Reason”
condition and provide the Company with at least thirty (30) days in which to
cure the condition. If the Executive fails to provide this notice and cure
period prior to his resignation, or resigns more than six (6) months after the
initial existence of the condition, his resignation will not be deemed to be for
“Good Reason.”

(d)    If the Executive’s employment is terminated pursuant to Section 4.2(a)
(i.e., the Company terminates the Executive’s employment hereunder without
Cause, and not by reason of death or Disability, within twelve (12) months
following a Change in Control of the Company, or the Executive resigns for Good
Reason within twelve (12) months following a Change in Control of the Company),
the Executive shall, in full discharge of all of the Company’s obligations to
the Executive, be entitled to receive, and the Company’s sole obligation to the
Executive under this Agreement or otherwise shall be to pay or provide to the
Executive, the following:

(i) the Accrued Obligations; and

(ii) subject to Section 4.5 and Section 4.6:

(A) a lump sum payment equal to the sum of eighteen (18) months of the
Executive’s Base Salary at the rate in effect immediately prior to Termination
Date (less applicable withholdings and authorized deductions), to be paid on the
first regular payroll date

 

8



--------------------------------------------------------------------------------

on or following the date that is sixty (60) days following such termination of
employment (the ”Enhanced Severance Payment”); provided, however, that the
Enhanced Severance Payment shall not exceed two times the lesser of (x) the sum
of the Executive’s annualized compensation based upon the Executive’s annual
salary in the year preceding the year in which the Executive’s employment is
terminated (adjusted for any increase during that year that was expected to
continue indefinitely if the Executive’s employment had not terminated) or
(y) the applicable dollar limit under Section 401(a)(17) of the Internal Revenue
Code for the calendar year in which the Executive’s employment is terminated;
and

(B) Unless the award agreement specifically provides otherwise, all stock
options and other awards that the Executive has been granted under the Plan as
of the date of this Agreement shall vest and, in the case of stock options or
like awards, become exercisable, to the extent not already vested and (if
applicable) exercisable, on the Termination Date, and (if applicable) shall
remain exercisable following termination to the extent provided in the award
agreement for such award.

For purposes of clarity, it is understood and agreed that the Enhanced Severance
Payment set forth in this Section 4.2 shall be in lieu of (and not in addition
to) the Severance Payments set forth in Section 4.1.

Section 4.3    Termination for Cause; Voluntary Termination.

(a)    The Company may terminate the Executive’s employment hereunder at any
time for Cause upon written notice to the Executive. The Executive may
voluntarily terminate his employment hereunder at any time for any reason or no
reason upon ninety (90) days prior written notice to the Company; provided,
however, the Company reserves the right, upon written notice to the Executive,
to accept the Executive’s notice of resignation and to accelerate such notice
and make the Executive’s resignation effective immediately, or on such other
date prior to Executive’s intended last day of work as the Company deems
appropriate. It is understood and agreed that the Company’s election to
accelerate Executive’s notice of resignation shall not be deemed a termination
by the Company without Cause for purposes of Section 4.1 or 4.2 of this
Agreement or otherwise or constitute Good Reason for purposes of Section 4.2 of
this Agreement or otherwise.

 

9



--------------------------------------------------------------------------------

(b)    If the Executive’s employment is terminated pursuant to Section 4.3(a),
the Executive shall, in full discharge of all of the Company’s obligations to
the Executive, be entitled to receive, and the Company’s sole obligation under
this Agreement or otherwise shall be to pay or provide to the Executive, the
following (collectively, the “Accrued Obligations”):

(i) the Executive’s accrued but unpaid Base Salary through the final date of the
Executive’s employment by the Company (the “Termination Date”), payable in
accordance with the Company’s standard payroll practices;

(ii) the Executive’s unused vacation as accrued in accordance with the Company’s
policies, if any; (iii) expenses reimbursable under Section 3.2 above incurred
on or prior to the Termination Date but not yet reimbursed; and

(iv) any amounts or benefits that are vested amounts or vested benefits or that
the Executive is otherwise entitled to receive under any plan, program, policy
or practice (with the exception of those, if any, relating to severance) on the
Termination Date, in accordance with such plan, program, policy, or practice.

Section 4.4    Termination Resulting from Death or Disability.

(a)    As the result of any Disability suffered by the Executive, the Company
may, upon five (5) days prior notice to the Executive, terminate the Executive’s
employment under this Agreement. The Executive’s employment shall automatically
terminate upon his death.

(b)    ”Disability” means a determination by the Company in accordance with
applicable law that as a result of a physical or mental injury or illness, the
Executive has been unable to perform the essential functions of his job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days; or (ii) one hundred twenty (120) days during any twelve (12) month period.

(c)    If the Executive’s employment is terminated pursuant to Section 4.4(a),
the Executive or the Executive’s estate, as the case may be, shall be entitled
to receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to the Executive or the Executive’s estate, as the
case may be, the Accrued Obligations.

Section 4.5    Release Agreement. In order to receive the Severance Payments set
forth in Section 4.1, or to receive the Enhanced Severance Payment set forth in
Section 4.2 (as applicable, and, in each case, if eligible), the Executive must
timely execute (and not revoke) a separation agreement and general release (the
“Release Agreement”) in a customary form as is determined to be reasonably
necessary by the Company in its good faith and reasonable

 

10



--------------------------------------------------------------------------------

discretion; provided, that the Company provides the Executive with the form of
Release Agreement within three (3) days following the Termination Date, and such
form does not address subjects other than the release of claim and
post-employment restrictions by which the Executive is already bound. The
Severance Payments or the Enhanced Severance Payment, as applicable, are subject
to the Executive’s execution of such Release Agreement within twenty-one (21)
days of the Executive’s receipt of the Release Agreement and the Executive’s
non-revocation of such Release Agreement.

Section 4.6    Post-Termination Breach. Notwithstanding anything to the contrary
contained in this Agreement, the Company’s obligations to provide the Severance
Payments or the Enhanced Severance Payment, as applicable, will immediately
cease if the Executive materially breaches any of the provisions of either of
the Covenants Agreements or the Release Agreement.

Section 4.7    Removal from any Boards and Position. If the Executive’s
employment is terminated for any reason under this Agreement, he shall be deemed
(without further action, deed or notice) to resign (i) if a member, from the
Board or board of directors (or similar governing body) of any Affiliate of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from all other positions with the Company or any
subsidiary or other Affiliate of the Company, including, but not limited to, as
an officer of the Company and any of its subsidiaries or other Affiliates.

ARTICLE 5

GENERAL PROVISIONS

Section 5.1    Employee Inventions Assignment and Non-Disclosure Agreement. The
Executive acknowledges and confirms that the Confidentiality Agreement executed
by the Executive in favor of the Company on October 31, 2015 (the
“Confidentiality Agreement”), the terms of which are incorporated herein by
reference, remains in full force and effect and binding on the Executive, and
the Executive further agrees to execute and be bound by the Employee
Non-Competition Agreement (such agreement, together with the Confidentiality
Agreement, the ”Covenants Agreements”) attached hereto as Schedule A, the terms
of which are also incorporated herein by reference. The Covenants Agreements
shall each survive the termination of this Agreement and the Executive’s
employment by the Company for the applicable period(s) set forth therein.

 

11



--------------------------------------------------------------------------------

Section 5.2    Expenses. Each of the Company and the Executive shall bear
its/his own costs, fees and expenses in connection with the negotiation,
preparation and execution of this Agreement.

Section 5.3    Key-Person Insurance. Upon the Company’s request, the Executive
shall cooperate (including, without limitation, taking any required physical
examinations) in all respects in obtaining a key-person life insurance policy on
the life of the Executive in which the Company is named as the beneficiary.

Section 5.4    Entire Agreement. Without limitation, this Agreement supersedes
and replaces the Original Agreement. This Agreement, the Indemnification
Agreement between the Executive and the Company effective December 22, 2018, as
it may be amended from time to time (the “Indemnification Agreement”), and the
Covenants Agreements contain the entire agreement of the parties hereto with
respect to the terms and conditions of the Executive’s employment during the
Term and activities following termination of this Agreement and the Executive’s
employment with the Company and supersede any and all prior agreements and
understandings, whether written or oral, between the parties hereto with respect
to the subject matter of this Agreement, the Indemnification Agreement, and the
Covenants Agreements. Each party hereto acknowledges that no representations,
inducements, promises or agreements, whether oral or in writing, have been made
by any party, or on behalf of any party, which are not embodied herein, or in
the Covenants Agreements. The Executive acknowledges and agrees that the Company
has fully satisfied, and has no further obligations to the Executive arising
under, or relating to, any prior employment or consulting arrangement or
understanding (including, without limitation, any claims for compensation or
benefits of any kind) or otherwise. No agreement, promise or statement not
contained in this Agreement or the Covenants Agreements shall be valid and
binding, unless agreed to in writing and signed by the parties sought to be
bound thereby.

Section 5.5    No Other Contracts. The Executive represents and warrants to the
Company that neither the execution and delivery of this Agreement by the
Executive nor the performance by the Executive of the Executive’s obligations
hereunder, shall constitute a default under or a breach of the terms of any
other agreement, contract or other arrangement, whether written or oral, to
which the Executive is a party or by which the Executive is bound, nor shall the
execution and delivery of this Agreement by the Executive nor the performance by
the

 

12



--------------------------------------------------------------------------------

Executive of his duties and obligations hereunder give rise to any claim or
charge against either the Executive, the Company or any Affiliate, based upon
any other contract or other arrangement, whether written or oral, to which the
Executive is a party or by which the Executive is bound. The Executive further
represents and warrants to the Company that he is not a party to or subject to
any restrictive covenants, legal restrictions or other agreement, contract or
arrangement, whether written or oral, in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements. The Executive shall defend, indemnify and hold the Company harmless
from and against all claims, actions, losses, liabilities, damages, costs and
expenses (including reasonable attorney’s fees and amounts paid in settlement in
good faith) arising from or relating to any breach of the representations and
warranties made by the Executive in this Section 5.5.

Section 5.6    Notices. Any notice or other communication required or permitted
hereunder shall be in writing and shall be delivered personally or sent by
nationally recognized overnight courier service (with next business day delivery
requested). Any such notice or communication shall be deemed given and
effective, in the case of personal delivery, upon receipt by the other party,
and in the case of a courier service, upon the next business day, after dispatch
of the notice or communication. Any such notice or communication shall be
addressed as follows:

 

If to the Company, to:

CytoDyn Inc.

1111 Main Street, Suite 660

Vancouver, Washington 98660

Attn: Chief Executive Officer

   If to the Executive, to the address provided on Executive’s current Form W-4
on file with the Company.

Section 5.7    Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Washington, without
regard to principles of conflicts of law. Any and all actions arising out of
this Agreement or Executive’s employment by Company or termination therefrom
shall be brought and heard in the state and federal courts of the State of
Washington and the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of any such courts.

 

13



--------------------------------------------------------------------------------

Section 5.8    Waiver. Either party hereto may waive compliance by the other
party with any provision of this Agreement. The failure of a party to insist on
strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No waiver of
any provision shall be construed as a waiver of any other provision. Any waiver
must be in writing.

Section 5.9    Severability. If any one or more of the terms, provisions,
covenants and restrictions of this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated and the parties will attempt to agree upon a valid and enforceable
provision which shall be a reasonable substitute for such invalid and
unenforceable provision in light of the tenor of this Agreement, and, upon so
agreeing, shall incorporate such substitute provision in this Agreement. In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

Section 5.10    Counterparts. This Agreement may be executed in any number of
counterparts and each such duplicate counterpart shall constitute an original,
any one of which may be introduced in evidence or used for any other purpose
without the production of its duplicate counterpart. Moreover, notwithstanding
that any of the parties did not execute the same counterpart, each counterpart
shall be deemed for all purposes to be an original, and all such counterparts
shall constitute one and the same instrument, binding on all of the parties
hereto. Signatures delivered by facsimile (including without limitation by
“pdf”) shall be deemed effective for all purposes.

Section 5.11    Advice of Counsel. Both parties hereto acknowledge that they
have had the opportunity to seek and obtain the advice of counsel before
entering into this Agreement and have done so to the extent desired, and have
fully read the Agreement and understand the meaning and import of all the terms
hereof.

Section 5.12    Assignment. This Agreement shall inure to the benefit of the
Company and its successors and assigns (including, without limitation, the
purchaser of all or substantially

 

14



--------------------------------------------------------------------------------

all of its assets) and shall be binding upon the Company and its successors and
assigns. This Agreement is personal to the Executive, and the Executive shall
not assign or delegate his rights or duties under this Agreement, and any such
assignment or delegation shall be null and void.

Section 5.13    Agreement to Take Actions. Each party to this Agreement shall
execute and deliver such documents, certificates, agreements and other
instruments, and shall take all other actions, as may be reasonably necessary or
desirable in order to perform his or its obligations under this Agreement.

Section 5.14    No Attachment. Except as required by law, no right to receive
payments under this Agreement shall be subject to anticipation, commutation,
alienation, sale, assignment, encumbrance, charge, pledge, or hypothecation or
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt, voluntary or involuntary, to effect any such action shall
be null, void and of no effect; provided, however, that nothing in this
Section 5.14 shall preclude the assumption of such rights by executors,
administrators or other legal representatives of the Executive or the
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.

Section 5.15    Source of Payment. Except as otherwise provided under the terms
of any applicable employee benefit plan, all payments provided for under this
Agreement shall be paid in cash from the general funds of the Company. The
Company shall not be required to establish a special or separate fund or other
segregation of assets to assure such payments, and, if the Company shall make
any investments to aid it in meeting its obligations hereunder, the Executive
shall have no right, title or interest whatever in or to any such investments
except as may otherwise be expressly provided in a separate written instrument
relating to such investments. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between the Company and the Executive
or any other person. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right, without prejudice to rights
which employees may have, shall be no greater than the right of an unsecured
creditor of Company. The Executive shall not look to the owners of the Company
for the satisfaction of any obligations of the Company under this Agreement.

Section 5.16    Tax Withholding. The Company or other payor is authorized to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any

 

15



--------------------------------------------------------------------------------

federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Compensation
Committee to satisfy all obligations for the payment of such withholding taxes.
The Executive will be solely responsible for all taxes assessed against him with
respect to the compensation and benefits described in this Agreement, other than
typical employer-paid taxes such as FICA, and the Company makes no
representations as to the tax treatment of such compensation and benefits.

Section 5.17    409A Compliance. All payments under this Agreement are intended
to comply with or be exempt from the requirements of Section 409A of the Code
and regulations promulgated thereunder (“Section 409A”). As used in this
Agreement, the “Code” means the Internal Revenue Code of 1986, as amended. To
the extent permitted under applicable regulations and/or other guidance of
general applicability issued pursuant to Section 409A, the Company reserves the
right to modify this Agreement to conform with any or all relevant provisions
regarding compensation and/or benefits so that such compensation and benefits
are exempt from the provisions of 409A and/or otherwise comply with such
provisions so as to avoid the tax consequences set forth in Section 409A and to
assure that no payment or benefit shall be subject to an “additional tax” under
Section 409A. To the extent that any provision in this Agreement is ambiguous as
to its compliance with Section 409A, or to the extent any provision in this
Agreement must be modified to comply with Section 409A, such provision shall be
read in such a manner so that no payment due to the Executive shall be subject
to an “additional tax” within the meaning of Section 409A(a)(1)(B) of the Code.
If necessary to comply with the restriction in Section 409A(a)(2)(B) of the Code
concerning payments to “specified employees,” any payment on account of the
Executive’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall be delayed until the first business
day of the seventh month following the Termination Date and the first such
payment shall include the cumulative amount of any payments (without interest)
that would have been paid prior to such date if not for such restriction. Each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A. In no event may the Executive, directly or
indirectly, designate the calendar year of payment. All reimbursements provided
under this Agreement shall be made or provided in accordance with the
requirements of Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter

 

16



--------------------------------------------------------------------------------

period of time specified in this Agreement), (ii) the amount of expenses
eligible for reimbursement during a calendar year may not affect the expenses
eligible for reimbursement in any other calendar year, (iii) the reimbursement
of an eligible expense will be made on or before the last day of the calendar
year following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to liquidation or exchange for another benefit.
Notwithstanding anything contained herein to the contrary, the Executive shall
not be considered to have terminated employment with the Company for purposes of
Section 4.1 or 4.2 unless the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Treasury
Regulation §1.409A-1(h). In no event whatsoever shall the Company be liable for
any additional tax, interest or penalty that may be imposed on the Executive by
Section 409A or damages for failing to comply with Section 409A.

Section 5.18    280G Modified Cutback.

(a)    If any payment, benefit or distribution of any type to or for the benefit
of the Executive, whether paid or payable, provided or to be provided, or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (collectively, the “Parachute Payments”) would subject the Executive
to the excise tax imposed under Section 4999 of the Code (the ”Excise Tax”), the
Parachute Payments shall be reduced so that the maximum amount of the Parachute
Payments (after reduction) shall be one dollar ($1.00) less than the amount
which would cause the Parachute Payments to be subject to the Excise Tax;
provided that the Parachute Payments shall only be reduced to the extent the
present-value after-tax economic value of amounts received by the Executive
after application of the above reduction would exceed the present-value
after-tax economic value of the amounts received without application of such
reduction. For this purpose, the after-tax value of an amount shall be
determined taking into account all federal, state, and local income, employment
and excise taxes applicable to such amount. Unless the Executive shall have
given prior written notice to the Company to effectuate a reduction in the
Parachute Payments if such a reduction is required, which notice shall be
consistent with the requirements of Section 409A to avoid the imputation of any
tax, penalty or interest thereunder, then the Company shall reduce or eliminate
the Parachute Payments by first reducing or eliminating any cash payments (with
the payments to be made furthest in the future being reduced first), then by
reducing or eliminating accelerated vesting of full-value performance-vesting
equity or similar awards, then by reducing or eliminating accelerated

 

 

17



--------------------------------------------------------------------------------

vesting of full-value time-vesting equity or similar awards, then by reducing or
eliminating accelerated vesting of stock options or similar awards, and then by
reducing or eliminating any other remaining Parachute Payments; provided, that
no such reduction or elimination shall apply to any non-qualified deferred
compensation amounts (within the meaning of Section 409A) to the extent such
reduction or elimination would accelerate or defer the timing of such payment in
manner that does not comply with Section 409A.

(b)    An initial determination as to whether (x) any of the Parachute Payments
received by the Executive in connection with the occurrence of a change in the
ownership or control of the Company or in the ownership of a substantial portion
of the assets of the Company shall be subject to the Excise Tax, and (y) the
amount of any reduction, if any, that may be required pursuant to the previous
paragraph, shall be made by an independent accounting firm selected by the
Company (the “Accounting Firm”) prior to the consummation of such change in the
ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company. The Executive shall be
furnished with notice of all determinations made as to the Excise Tax payable
with respect to the Executive’s Parachute Payments, together with the related
calculations of the Accounting Firm, promptly after such determinations and
calculations have been received by the Company.

(c)    For purposes of this Section 5.18, (i) no portion of the Parachute
Payments the receipt or enjoyment of which the Executive shall have effectively
waived in writing prior to the date of payment of the Parachute Payments shall
be taken into account; (ii) no portion of the Parachute Payments shall be taken
into account which in the opinion of the Accounting Firm does not constitute a
“parachute payment” within the meaning of Section 280G(b)(2) of the Code;
(iii) the Parachute Payments shall be reduced only to the extent necessary so
that the Parachute Payments (other than those referred to in the immediately
preceding clause (i) or (ii)) in their entirety constitute reasonable
compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (ii); and (iv) the value of any non-cash benefit or any deferred payment
or benefit included in the Parachute Payments shall be determined by the
Company’s independent auditors based on Sections 280G and 4999 of the Code and
the regulations for applying those sections of the Code, or on substantial
authority within the meaning of Section 6662 of the Code.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the day and year first above written.

 

EXECUTIVE:

 

COMPANY:

       

CytoDyn Inc.

  By:  

/s/ Nitya G. Ray

    By:  

/s/ Nader Pourhassan

 

Name:   Nitya G. Ray      Name:   Nader Pourhassan, Ph. D.   Title:   Chief
Technology Officer      Title:   President & CEO  

 

19